GIFFEN, J.
In an action for damages for assault and battery, the following instruction is erroneous:
“If you find from the evidence that the conduct ,of the defendant was not the result of fear of injury to himself, nor such excitement as the circumstances of the case might arouse in the mind of a man of •ordinary good temper, but was the result of provocation or sudden anger brought into action by the occasion, the jury may go beyond compensation for loss and suffering, and may add any sum you may think reasonable by way of punishment of the defendant and an example to the public.”
Provocation may be considered in mitigation of punitive damages, but not as a ground for awarding such damages. Mahoning Val. Ry. v. De Pascale, 70 Ohio St. 179 [71 N. E. Rep. 633].
*718The condition, of sudden anger may bave been the result of some-unlawful’ act of the plaintiff, and yet under this charge would warrant exemplary damages. The evidence, however, which is all before us,;discloses an- unprovoked and malicious assault, and the jury under proper instructions could hardly award less damages; but the error;seems to be, under the ruling of our Supreme Court, reversible, Globe Ins. Co. v. Sherlock, 25 Ohio St. 50.
Judgment reversed and cause remanded for a new trial.
Swing and Smith, JJ., concur.